Case 2:19-cv-06182-DSF-PLA Document 84| Filed 08/18/20 Page 1of1 Page ID #:3020
Shayla Myers (SBN 264054)
Mallory Andrews (SBN 312209)
LEGAL AID FOUNDATION OF LOS ANGELES
7000 South Broadway Los Angeles, CA 90003

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

JANET GARCIA, GLADYS ZEPEDA, CASE NUMBER:
MIRIAM ZAMORA, ALI EL-BEY, et al., CASE NO. 2:19-cv-06182-DSE-PLA
PLAINTIFF(S)
Vv.
CITY OF LOS ANGELES, a municipal NOTICE OF MANUAL FILING
entity; DOES 1-7, OR LODGING
DEFENDANT(S).

 

 

PLEASE TAKE NOTICE:

Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually [] Filed Lodged: (List Documents)

Exhibit 4 to Plaintiffs’ Request for Judicial Notice (video of Proceedings at the Los Angeles City Council
hearing on July 1, 2020);

Exhibit 6 to Plaintiffs’ Request for Judicial Notice (video of Proceedings at the Los Angeles City Council
hearing on July 29, 2020);

Exhibit I to the Declaration of Shayla Myers (audio of Take Two's July 30, 2020 episode); and

Exhibit M to the Declaration of Shayla Myers (video of Tent and Notice Destruction on August 4, 2020).

Reason:

Under Seal

In Camera

Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
C] Per Court order dated:

C] Other:

August 17, 2020 Shayla Myers

 

Date Attorney Name

Janet Garcia, et al.

 

Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).

 

G-92 (05/15) NOTICE OF MANUAL FILING OR LODGING
